Notice of Allowance

Response to Arguments

Applicant’s arguments filed on February 24, 2022, with respect to claim(s) 1, 25 and 26 have been fully considered [see applicant’s arguments pg. 16-17]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

28. (Currently Amended) The wireless sensing apparatus of claim 1, wherein the housing contains: 
at least two sensor devices, each sensor device configured to detect [[an]] the environmental attribute in a vicinity of that sensor device, wherein: 
the at least two sensor devices are configured to detect a same environmental attribute, 11CASE NO.: 1257-004PATENT Serial No.: 16/492,869Filed: September 10, 2019 February 24, 2022 Page 12 
the environmental attribute is inclination, and 
the at least two sensor devices are tilt sensors; 
wherein in response to receiving a signal from the external device via the NFC antenna, the NFC controller is configured to cooperate with the processor unit to change the wireless sensing apparatus from a first mode of operation to a second mode of operation, wherein one of the first or the second mode of operation is a normal operation mode in which the wireless communication circuitry and the at least two sensor devices are enabled, and the other of the first or the second mode of operation is a low power mode, the low power mode having a lower power consumption than the normal operation mode, wherein: 
a first one of the at least two sensor devices has a lower operating current draw than a second one of the at least two sensor devices,
the first one of the at least two sensor devices is configured to remain enabled when the wireless sensing apparatus is configured in the low power mode, and 
the wireless communication circuitry and the second one of the at least two sensor devices are disabled when the wireless sensing apparatus is in the low power mode; 
wherein the wireless sensing apparatus is configured to change from the low power mode to the normal operating mode in response to the first one of the at least two sensor devices making a detection indicative of one or both of: 
a change of at least a predetermined magnitude in the environmental attribute detected by the first one of the at least two sensor devices; and 12CASE NO.: 1257-004PATENT Serial No.: 16/492,869Filed: September 10, 2019 February 24, 2022 Page 13 
a predetermined attribute value of the environmental attribute detected by the first one of the at least two sensor devices.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 25 and 26, Schwarzkopf et al. (US-9,986,313) teaches a wireless sensing apparatus comprising a housing containing  one or more sensors, wireless communication circuitry, a processor unit and a battery [fig, 2].
Hoeksel et al. (US-2010/0302009) teaches a wireless sensing apparatus comprising a housing containing NFC circuitry to receive configuration data [fig. 1, par. 0044 L. 1-5, par. 0048, par. 0051 L. 1-4].
However, the prior art does not teach by either anticipation or combination the following limitation: the one or more sensor devices, the processor unit, at least some of the wireless communication circuitry, and the NFC controller are disposed on a first Printed Circuit Board (PCB) assembly; and wherein the wireless communication antenna and the NFC antenna are disposed on a second PCB assembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685